Citation Nr: 1336760	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  06-37 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

2.  Entitlement to service connection for vascular disease with a distended vein in the left leg, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

3.  Entitlement to service connection for gout, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

4.  Entitlement to service connection for osteopenia/osteoporosis, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

5.  Entitlement to service connection for bone spurs, bilateral shoulders, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

6.  Entitlement to service connection for bone spurs, lower back, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

7.  Entitlement to service connection for bone spurs, left foot, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

8.  Entitlement to service connection for wedge formation with loss of 2 inches in height, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

9.  Entitlement to service connection for neuropathy of the arms, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

10.  Entitlement to service connection for neuropathy, left foot, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

11.  Entitlement to service connection for neuropathy of the lower back (also claimed as muscle twitching and neuropathy of other anatomical areas), as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

12.  Entitlement to service connection for blood stones as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

13.  Entitlement to service connection for displaced bone, left foot, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

14.  Entitlement to service connection for elevated triglycerides (no actual disability), as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

15.  Entitlement to service connection for calcification of the abdominal aorta, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.
16.  Entitlement to service connection for pain disorder, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

17.  Entitlement to service connection for arthritis, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

18.  Entitlement to service connection for dental problems, also claimed as bone loss, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

19.  Entitlement to service connection for low calcium diet (residuals), as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

20.  Entitlement to service connection for headaches, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

21.  Entitlement to service connection for kidney infection, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

22.  Entitlement to service connection for Meniere's disease (also claimed as dizziness, vertigo and tinnitus), as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

23.  Entitlement to service connection for neuropathy of the hips, secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

24.  Entitlement to service connection for neuropathy of the glutens muscles (buttocks), as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

25.  Entitlement to service connection for bone spurs of the neck, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

26.  Entitlement to service connection for calcification of the arteries of the legs, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

27.  Entitlement to service connection for plantar fasciitis right foot, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.

28.  Entitlement to service connection for neuropathy of the legs, as secondary to the service connected disability of renal stones and pursuant to 38 U.S.C. 1151.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND


In the Veteran's most recent July 2013 correspondence, the Veteran requested a hearing with the Board sitting at the RO (i.e., Travel Board hearing).  It seems as though the Veteran's statements in earlier correspondence dated in April 2013 where he checked the box to withdraw his hearing request was done inadvertently, as he additionally indicated that he wished to be represented at his scheduled hearing.  Good cause for rescheduling his hearing having been shown, the case must be returned to the RO to schedule such hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board hearing before a Veterans Law Judge. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


